Case 1:21-cv-02933-JPC Document 1-1 Filed 04/06/21 Page 1 of 2

Site 5 Residential Owner LLC

1735 Park Avenue Suite 300, New York, New York 10035
Phone: (212) 348-3248, Fax: (212) 348-3670
Appeals@ccmanagers.com

Date:_July 21, 2017

CHAIM KATZ

 

Re: Essex Crossing Site 5
Log#:__472

Dear Applicant:
We have received your application for residency in the project indicated above.

Based on the guidelines for eligibility under this program, you are ineligible for the following reason:

I. Upon complete review, your income does not meet the guidelines.
See below or attached for income eligibility chart.

Household size:

Income on application:

 

2. No remaining units are available within the project to accommodate your
household size.

 

X 3. Other:

e Nounits to accommodate family size.

If you have additional information which you feel would entitle you to appeal this determination, you
may contact this office in writing within ten (10) business days, Aug. 4, 2017, to request a review.
Sincerely,

Essex Crossing Site 5 Marketing Team

Owner/Manager

ENGLISH INELIGIBILITY LETTER & 2
Case 1:21-cv-02933-JPC Document 1-1 Filed 04/06/21 Page 2 of 2

Site 5 Residential Owner LLC
1735 Park Avenue Suite 300, New York, New York 10035
Phone: (212) 348-3248, Fax: (212) 348-3670
Appeals@ccmanagers.com

Date:_July 21, 2017

CHAIM KATZ

 

Re: Essex Crossing Site 5
Log #:___ 472

Dear Applicant:
We have received your application for residency in the project indicated above.

Based on the guidelines for eligibility under this program, you are ineligible for the following reason:

I. Upon complete review, your income does not meet the guidelines.
See below or attached for income eligibility chart.

Household size:

Income on application:

 

X 2. No remaining units are available within the project to accommodate your
household size.

 

3. Other:

 

If you have additional information which you feel would entitle you to appeal this determination, you
may contact this office in writing within ten (10) business days, Aug. 4, 2017, to request a review.

Sincerely,
Essex Crossing Site 5 Marketing Team

Owner/Manager

ENGLISH INELIGIBILITY LETTER & =
